First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act




                                    UNITED STATES DISTRICT COURT
                                                    for the
                                         SOUTHERN DISTRICT OF INDIANA
United States of America                                         )
v.                                                               )           Case No. 1:10CR00003-014
Tyrie Smith                                                      )           USM No. 10413-089

12/20/2010                                                                   Sara Varner
Date of Previous Judgment                                                    Defendant’s Attorney

       Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

Upon motion of ✔ the defendant         the Director of the Bureau of Prisons ✔ the attorney for the
Government, or       the Court for a reduced sentence based on the statutory penalties which were
modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s
offense was committed. Having considered such motion, and taking into account the First Step Act
of 2018,

IT IS ORDERED that the motion is:
    DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
   reflected in the last judgment issued) of 204 months  is reduced to 120 months       .

I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
Previous Sentence Imposed: 204 months             Amended Sentence: 120 months
Previous Supervised Release Term Imposed: 8 years Amended Supervised Release Term: 6 years (Ct. 5)*
Previous Underlying Sentence Imposed:             Amended Underlying Sentence:

II. SENTENCE RELATIVE TO AMENDED TERMS:

 ✔   Conditions of supervised release set forth in judgment are to remain in effect.
     Conditions of supervised release set forth in judgment are to remain in effect, with the following
     modifications:
*8 years supervised release on Count 1, and 6 years on Count 5, concurrent.
III. ADDITIONAL COMMENTS:



Except as provided above, all provisions of the judgment dated                         12/20/2010   shall remain in effect.

IT IS SO ORDERED.

Order Date: 3/4/2019
                                                              _______________________________
                                                               SARAH EVANS BARKER, JUDGE
                                                               United States District Court
                                                               Southern District of Indiana
